                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 G&D FURNITURE HOLDINGS, INC.,

        Plaintiff,

        v.
                                                        Civil Action No. TDC-16-2020
 SUNTRUST BANK,

        Defendant.




                                MEMORANDUM OPINION

       Plaintiff G&D Furniture Holdings, Inc. ("G&D") has filed this civil action against

Defendant SunTrust Bank ("SunTrust"),     seeking the return of funds that G&D alleges were

wrongfully withdrawn from its account to satisfy a writ of garnishment to a third party. Now

pending before the Court are the parties' Cross Motions for Summary Judgment.     On March 4,

2019, the Court held a hearing on the Motions and issued a partial ruling on the record, which

narrowed the issues to be resolved to the single question of whether SunTrust breached its

contractual duty of care owed to G&D when it allegedly, failed to return the full amount of

garnished funds. For the reasons set forth below, SunTrust's Motion will be GRANTED, and

G&D's Motion will be DENIED on this issue.

                                      BACKGROUND

       The Court set forth the facts of this case in its two prior memorandum opinions, which it

incorporates by reference here. See G&D Furniture Holdings, Inc. v. Sun Trust Bank, No. TDC-

16-2020,2017    WL 2963350, at *1-2 (D. Md. July 11,2017); G&D Furniture Holdings, Inc. v.

Sun Trust Bank, No. TDC-16-2020, 2016 WL 7441607, at *1 (D. Md. Dec. 22, 2016).          At the
March 4, 2019 hearing on the pending Cross Motions for Summary Judgment and SunTrust's

Motion to Appoint a Special Master, the Court granted summary judgment to SunTrust on G&D's

conversion claim and its breach of contract claim based on SunTrust's April 12, 2013 tender to the

Circuit Court for Fairfax County, Virginia ("the Virginia Court") of $133,656.69 of garnished

funds. It took under advisement G&D's breach of contract claim based on SunTrust's alleged

failure to return the full amount of garnished funds and SunTrust's Motion to Appoint a Special

Master. On March 12,2019, the parties submitted a status report in which SunTrust, with G&D's

consent, withdrew its Motion to Appoint a Special Master. The Court now addresses the single

remaining issue before it.

       In essence, the issue before the Court is whether Sun Trust's account statements for the

G&D account with an account number ending in 61663 ("the Master Account" or "Account

61663") accurately reflected the balance in the account at the end of April 2013. If so, SunTrust

returned to G&D the exact amount that it was due after the improper garnishment; if not, Sun Trust

owes G&D additional funds.

       The parties generally agree on how the account was intended to function. On March 11,

2011, G&D, through its then-President and Chief Executive Officer Norman R. Gilden, opened

the Master Account as a deposit checking account by executing a Business Account Signature

Card. Later that month, G&D signed up for SunTrust's Zero Balance Account ("ZBA") service,

which allows a banking client to manage its cash flow by aggregating debit and credit entries from

one or more "subsidiary" accounts to a "master" account on a daily basis. Statement of Undisputed

Facts ~ 3, ECF No. 103-1.      Under the ZBA arrangement, funds may flow in and out of the

subsidiary accounts, but at the end of each day, the balance of all subsidiary accounts are returned

to zero by having any excess funds transferred from the subsidiary account into the master account,



                                                 2
and having any negative balances covered by a transfer from the master account into the subsidiary

account. When functioning properly, the ZBA arrangement would result in a single debit or credit

entry to the subsidiary account at the end of each day, reflecting the flow of funds to or from the

master account to achieve a zero balance in the subsidiary account, and a corresponding, offsetting

entry would simultaneously appear on the master account's ledger.         Thus, the ZBA transfers

moved funds between accounts but did not alter the total amount of money collectively contained

in the accounts.

        When G&D requested the ZBA service, it designated Account 61663 as the master account,

and linked it with seven subsidiary accounts titled in the names of related entities, including the

accounts with account numbers ending in 48109, 13869,95497,13770,21306,59067,            and 01019

(collectively, the "Subsidiary Accounts").   By doing so, G&D agreed that funds would be moved

between the Master Account and the Subsidiary Accounts, even though the Subsidiary Accounts

were not in the same name as the Master Account.         Funds did, in fact, flow in this manner,

apparently without objection by G&D, until March 2013.

        Then, on March 5, 2013, when a garnishment summons was served, SunTrust placed holds

on several of the accounts, including the Master Account, which, as described in greater detail

below, caused debits to those accounts to be rejected but permitted credits to post to the accounts.

Thus, funds could not be withdrawn from those accounts, but deposits into the accounts could be

made. Although G&D argues that the placing of holds on these accounts and its associated effects

on the accounts violated generally accepted accounting principles, G&D does not contest that the

accounts operated in this fashion after the holds were placed. Nevertheless, G&D and SunTrust

disagree on how the Court should interpret the account statements for the time period when the

holds were in place.



                                                  3
                                           DISCUSSION

       In its Motion for Summary Judgment, G&D argues that SunTrust's statements for the

Master Account contain 232 unauthorized transactions that should be disregarded by the Court,

and that as a result, the records establish that SunTrust continues to owe G&D $71,567.92 as

reimbursement for the improper garnishment.       SunTrust, on the other hand, argues in its Motion

for Summary Judgment that even though certain automatic ZBA-related transactions during the

time period of the garnishment holds were not authorized and thus improper, the account

statements accurately reflect that the garnishment resulted in the withdrawal of more funds than

were actually available.   Based on an affidavit describing a thorough analysis of the relevant

accounts, Sun Trust argues that the records establish that it correctly did not return to G&D $84,505

of the returned garnishment funds.

I.     Legal Standard

       Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court must believe the evidence

of the non-moving party, view the facts in the light most favorable to the nonmoving party, and

draw all justifiable inferences in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). "A material fact is one that might affect the outcome of the suit under the governing law."

Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson, 477 U.S.

at 248). A dispute of material fact is only "genuine" if sufficient evidence favoring the nonmoving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248-49.




                                                   4
        "When faced with cross-motions for summary judgment, the court must review each

motion separately on its own merits 'to determine whether either of the parties deserves judgment

as a matter of law.'''   Rossignol v. Voorhaar, 316 F.3d 516,523 (4th Cir. 2003) (quoting Philip

Morris, Inc. v. Harshbarger, 122 F.3d 58, 62 n.4 (Ist Cir. 1997».

II.     G&D's Motion

        In its Motion, G&D relies on ajoint affidavit by G&D's Vice President, Norman P. Gilden,

and its Controller, Michael Fooksman, who assert that the SunTrust statements for the Master

Account are incorrect because they "violate two critical tenets:    a) in and of themselves, they

violate the protocol ofthe zero balance account in that they do not transfer money from one account

to another, b) they violate generally accepted accounting principles because assets and liabilities

are not balanced."    Gilden & Fooksman Aff. ~ 2, ECF No. 100-2. Thus, G&D urges the Court to

completely disregard all ZBA-related credit and debit transactions from the Master Account

statements for March and April 2013, a total of 232 transactions, in calculating the balance in the

account at the end of that period because "there simply is no explanation for what [these]

transactions mean."      Id. ~ 18(d). G&D instead argues that the Court should total only the 24

"authorized"    deposits and withdrawals    on the Master Account statements that, absent the

garnishment, would yield a balance of$120,725.51      at the end of April 2013. Id. ~ 3. Under this

theory, when SunTrust issued a check to withdraw $133,656.69 from the Master Account to

answer the garnishment summons, it could only have withdrawn $120,725.51 in funds belonging

to G&D.     Then, when the Virginia court granted a motion to quash and the garnishment and

returned the $133,656.69, but SunTrust returned only $49,157.69 of that amount to G&D,




                                                  5
SunTrust improperly failed to return $71,567.92, the difference between $120,725.51                 and

$49,157.59.1

       G&D's proposed analysis reflects its frustration with the way SunTrust placed holds on the

ZBA accounts. By placing a hold on any withdrawals but not on deposits while failing to sever

the ZBA accounts from one another, SunTrust set off an exceedingly complicated cycle oftransfers

between the accounts.    SunTrust does not dispute that its approach was improper and made it

extremely difficult to discern the true balance in the account. During an evidentiary hearing in the

garnishment proceedings, SunTrust Vice President Andrew Dolson personally apologized to the

Virginia Court for failing to sever the accounts upon placing the holds, explaining that this error

"did bad, bad things in terms of echoing these illusory dollars back and forth."            Joint Record

("J.R.") 167, 178, ECF No. 116. Taken together with the fact that the Virginia Supreme Court

ultimately ruled that no funds should have been garnished from the Master Account in the first

place, see PS Business, L.P. v. Deutsch & Gilden, Inc., 758 S.E.2d 508, 514 (Va. 2014), G&D's

frustration with SunTrust and its treatment of the accounts in the ZBA relationship is warranted.

However, G&D's proposed response to SunTrust's errors-that             the Court should completely

ignore the ZBA relationship and all automatic ZBA transactions with the Subsidiary Accounts in

its review of the Master Account statements-is      neither warranted nor grounded in the evidence,

as it turns a blind eye to the actual flow of funds into and out of the related accounts.




1 Although the briefs and affidavits filed with the Motions use slightly different figures at various
times, apparently inadvertently, the garnishment check was actually in the amount of$133,656.69,
and the check from SunTrust to G&D returning a portion of those funds was in the amount of
$49,151.69. The Court will use these figures, which are reflected in the exhibits showing the actual
checks or containing contemporaneous communications between the parties about the actual
checks. See Joint Record ("J.R.") 473,549, ECF No. 116.

                                                   6
        The Master Account statements cannot be viewed in isolation because the balance of the

Master Account depended directly on the balances of the Subsidiary Accounts in the ZBA

relationship.   The Master Account's balance was in a constant state of flux as money flowed in

and out ofthe Subsidiary Accounts, and, in tum, money flowed in and out ofthe Master Account

to create a zero balance in each of the Subsidiary Accounts at the end of each business day. The

fact that the regularity of these transactions was disrupted by the garnishment holds does not mean

that the irregular transactions can be ignored. Although G&D argues that these ZBA transactions

were not authorized, G&D separately admits that it authorized SunTrust to move funds between

the accounts pursuant to the ZBA relationship.

        Thus, G&D offers no method for deciphering the account statements of March and April

2013 that is supported by the evidence. Instead, it effectively argues that the Court should, as a

matter of equity, treat the Master Account as an isolated account with no relationship to its

Subsidiary Accounts, which is factually inaccurate.      Notably, Fooksman admitted during his

deposition that any accurate analysis of the Master Account's balance during the relevant time

period must take into account the ZBA transactions, and that his analysis failed to do so. J.R.513-

14. Accordingly, the Court cannot credit G&D's analysis of the Master Account statements and

its ultimate conclusion that G&D is owed $71,567.92.      G&D's Motion for Summary Judgment

will be denied.

III.    SunTrust's Motion

         SunTrust argues that although the placing of garnishment holds disrupted the normal

functioning of the ZBA accounts, it has now accounted for every transaction listed on the account

statements during the relevant time period and that, despite the confusing way in which the ZBA

transfers played out as a result of the holds, by the end of April 2013 when the holds were



                                                 7
rescinded, the Master Account statement was accurate, and the Master Account had an overdrawn

balance of -$84,505.

          SunTrust's   explanation of the functioning of the accounts during the period of the

garnishment holds is provided through a 25-page affidavit by SunTrust First Vice President

Michael P. Kelley, a certified fraud examiner, supported by nearly 250 pages of records. In his

affidavit, Kelley explained how the ZBA service functioned in the absence of any holds, as

described above. He then provided a detailed explanation of what happened when holds were

placed on some of the accounts in the ZBA relationship in a manner which allowed credits, but

not debits, to be posted to the accounts. Effectively, these holds resulted in a cycle where, at the

end of each business day, when a Subsidiary Account had a positive balance, and funds in that

amount were supposed to flow to the Master Account to create a zero balance in the Subsidiary

Account, a credit in the amount of that balance would post to the Master Account reflecting such

a transfer into the Master Account.     However, because the hold barred any outflows from the

Subsidiary Account, the corresponding debit to the Subsidiary Account would be rejected by the

system.     To adjust for this imbalance, SunTrust personnel manually entered the debit to the

Subsidiary Account, but it would post on the following business day.

          The reverse occurred when a Subsidiary Account had a negative balance at the end of the

day. Although under the ZBA arrangement, funds were supposed to flow from the Master Account

into the Subsidiary Account to bring the Subsidiary Account's balance up to zero, and a credit did,

in fact, post on the Subsidiary Account's statement, the hold on the Master Account would not

permit a corresponding debit to post on the Master Account's statement. The manual posting of

the corresponding debit to the Master Account occurred the following business day. Thus, during

the period while the holds were in place, the debit side of the ZBA transactions lagged one day



                                                 8
behind the credit side of the transactions. As a result, the system was continuously trying to correct

the apparent imbalance created by the lag, which was reflected in the form of credits appearing on

the Master Account each day, and corresponding, manually-posted debits to the Master Account

appearing the next day.

       Specifically, as a result of this course of activity, the Master Account had an apparent

balance of$133,9l5.51     at the end of the day on April 5, 2013. This figure was inaccurate because

at that time, and when the $133,656.69 garnishment check was posted on Monday, April 8, three

credits reflecting ZBA transfers from the Master Account had already posted to a Subsidiary

Account, but the corresponding debits had not yet been manually posted to the Master Account.

Once those debits were manually posted a day after the credits, they would reveal that the listed

balance of the Master Account at the time of the garnishment withdrawal was artificially high,

such that the garnishment check effectively removed more funds than were actually available in

the account.

        SunTrust's    submitted records corroborate this explanation.       SunTrust has submitted

statements for the Master Account and all Subsidiary Accounts from March and April 2013 with

every single transaction labeled with a line number. Every line number corresponds to a line in a

spreadsheet created by Kelley, which tracks the flow of funds between the accounts during the

relevant time period. The bank statements and spreadsheet reflect that three credit entries were

entered on Subsidiary Accounts on April 5, but the corresponding, manually-entered debit entries

appeared in the Master Account on April 8, the following business day, in lines 288-290 of the

spreadsheet. Likewise, another three credit entries appeared in the Subsidiary Accounts on April

8, with the corresponding debit entries entered in the Master Account on April 9, in lines 292-294

of the spreadsheet.



                                                   9
       A detailed review of the bank statements and spreadsheet reveals that ultimately, every

manual ZBA debit transaction corresponded to an equivalent credit transaction, such that although

the daily account balances were inaccurate while the holds were in place, and remained inaccurate

on subsequent days because of the ongoing lag between credits and debits, they ultimately were

corrected on April 23, 2013, when the holds were removed and two sets of debits were entered

that day: (l) a set that was manually posted to offset credits from April 22, when the holds had

been in effect, and (2) a second set automatically entered pursuant to the standard ZBA process to

offset credits posted on April 23, the same day.

       Collectively, the submitted records, along with Kelley's explanation, demonstrate that the

ending balance of -$84,505 in the Master Account at the end of April 20 13, reflected on the Master

Account statement sent to G&D, accurately reflected the amount of funds in the account, even

though on April 5, 2013 it had appeared that the account held over $133,000 in funds. At the

hearing on the Motions, G&D clarified that it never reimbursed SunTrust for the negative balance

of -$84,505, and that it terminated its banking relationship with SunTrust shortly after the holds

were removed such that no other funds deposited into the Master Account or any Subsidiary

Account offset any portion of that amount. Thus, as Kelley has asserted, when the $133,656.69 in

improperly garnished funds from the Master Account were returned to SunTrust from the Virginia

Court, "SunTrust should have used $84,505 of those funds to cover the negative balance in

Account    61663   and returned    the remaining        $49,151.[6]9-the   difference   between   the

$133,656.[6]9 debited and the overdraft amount of $84,505-in          funds to the owner of Account

61663."   Kelley Aff. ~ 94, ECF No. 103-2.         SunTrust effectively did credit to G&D the full

$133,656.69 by using $84,505 to eliminate the negative balance-funds       it inadvertently fronted to

the Virginia Court on behalf of G&D-and      writing a check to G&D for $49,151.69.



                                                   10
       Thus, where SunTrust has submitted a comprehensive analysis of the account statements

for March and April 2013, supported by evidence, to establish that the ending balance of the Master

Account was accurate, and G&D has failed to submit any competing explanation that takes into

account the ZBA transfers authorized by G&D and acknowledged by its own expert as relevant to

the Court's analysis, the Court finds that SunTrust has shown that there is no genuine dispute of

material fact that it returned the proper amount of garnished funds to G&D and owes no further

debt to G&D stemming from the garnishment proceeding.          Accordingly, SunTrust is entitled to

judgment as a matter oflaw on G&D's breach of contract claim stemming from SunTrust's alleged

failure to return the full amount of garnished funds.

                                         CONCLUSION

       For the foregoing reasons, G&D's Motion for Summary Judgment is DENIED, and

SunTrust's Motion for Summary Judgment is GRANTED. A separate Order shall issue.




Date: March 28, 2019
                                                        THEODORE D. CHUA
                                                        United States District




                                                  11
